


110 HR 6078 IH: Green Resources for Energy

U.S. House of Representatives
2008-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6078
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2008
			Mr. Perlmutter (for
			 himself, Mr. Hodes,
			 Mr. Frank of Massachusetts,
			 Mr. Markey,
			 Mrs. McCarthy of New York,
			 Mr. Kagen,
			 Mr. Braley of Iowa,
			 Mr. Murphy of Connecticut,
			 Mr. Blumenauer,
			 Mr. Wilson of Ohio,
			 Mr. Ellison,
			 Ms. Shea-Porter,
			 Mr. Welch of Vermont,
			 Mr. Cleaver,
			 Mr. Olver,
			 Mr. Emanuel,
			 Mr. Salazar,
			 Mr. Sarbanes,
			 Mr. Inslee,
			 Mr. Udall of Colorado,
			 Mr. Andrews, and
			 Ms. Tsongas) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To encourage energy efficiency and conservation and
		  development of renewable energy sources for housing, commercial structures, and
		  other buildings, and to create sustainable communities.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Green Resources for Energy
			 Efficient Neighborhoods Act of 2008 or the
			 GREEN Act of
			 2008 .
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Minimum HUD energy efficiency standards and standards
				for additional credit.
					Sec. 3. Energy efficiency and conservation demonstration
				program for multifamily housing projects assisted with project-based rental
				assistance.
					Sec. 4. Additional credit for Fannie Mae and Freddie Mac
				housing goals for energy efficient mortgages.
					Sec. 5. Authority of housing-related government-sponsored
				enterprises with respect to energy-efficient and location-efficient mortgages
				and reporting.
					Sec. 6. Energy-efficient mortgage and location-efficient
				mortgage goals for Fannie Mae and Freddie Mac.
					Sec. 7. FHA energy-efficient housing requirement.
					Sec. 8. Energy efficient mortgages education and outreach
				campaign.
					Sec. 9. Collection of information on energy-efficient and
				location efficient mortgages through Home Mortgage Disclosure Act.
					Sec. 10. Ensuring availability of homeowners insurance for
				homes not connected to electricity grid.
					Sec. 11. Mortgage incentives for energy-efficient multifamily
				housing.
					Sec. 12. Energy efficiency certifications for housing with
				mortgages insured by FHA.
					Sec. 13. Assisted housing energy loan program.
					Sec. 14. Making it green.
					Sec. 15. Residential energy efficiency block grant
				program.
					Sec. 16. Including sustainable development in comprehensive
				housing affordability strategies.
					Sec. 17. Grant program to increase sustainable low-income
				community development capacity.
					Sec. 18. Utilization of energy performance contracts in HOPE
				VI.
					Sec. 19. HOPE VI green developments requirement.
					Sec. 20. Community Reinvestment Act credits for energy
				efficient mortgages and green building efforts.
					Sec. 21. Consideration of energy-efficiency improvements in
				appraisals.
					Sec. 22. Assistance for Housing Assistance Council.
					Sec. 23. Rural housing and economic development
				assistance.
					Sec. 24. Revolving fund for loans to States and Indian tribes
				to carry out renewable energy sources activities.
					Sec. 25. Green banking centers.
				
			2.Minimum HUD
			 energy efficiency standards and standards for additional credit
			(a)Minimum HUD
			 standard
				(1)Residential
			 structuresA residential
			 single family or multifamily structure shall be considered to comply with the
			 energy efficiency requirements under this subsection if—
					(A)the structure complies with the applicable
			 provisions of the American Society of Heating, Refrigerating, and
			 Air-Conditioning Engineers Standard 90.1–2007, as such standard is in effect
			 for purposes of this section pursuant subsection (c);
					(B)the structure complies with the applicable
			 provisions of the 2006 International Energy Conservation Code, as such standard
			 is in effect for purposes of this section pursuant subsection (c);
					(C)in the case only of
			 an existing structure, the energy consumption for the structure has been
			 reduced by at least 30 percent from the previous level of consumption, as
			 determined in accordance with energy audits performed both before and after any
			 rehabilitation or improvements undertaken to reduce such consumption; or
					(D)the structure complies with the applicable
			 provisions of such other energy efficiency requirements, standards, checklists,
			 or ratings systems as the Secretary may, by regulation, adopt and apply, for
			 purposes of this section for specific types of residential single family or
			 multifamily structures or otherwise, except that the Secretary shall make a
			 determination regarding whether to adopt and apply any such requirements,
			 standards, checklists, or rating system for purposes of this section not later
			 than the expiration of the 180-day period beginning upon submission of any
			 written request, made in such form as the Secretary shall provide, for such
			 adoption and application.
					(2)Nonresidential
			 structuresThe Secretary of
			 Housing and Urban Development shall, by regulation, identify and adopt, for
			 purposes of this section, energy efficiency requirements, standards,
			 checklists, or rating systems applicable to nonresidential structures. A
			 nonresidential structure shall be considered to comply with the energy
			 efficiency requirements under this subsection if the structure complies with
			 the applicable provisions of any such energy efficiency requirements,
			 standards, checklist, or rating systems identified and adopted by the Secretary
			 pursuant to this paragraph, as such standards are in effect for purposes of
			 this section pursuant to subsection (c).
				(b)Additional credit
			 for further compliance with energy efficiency and conservation or green
			 building standards
				(1)In
			 generalIn addition to
			 compliance with the energy efficiency requirements under subsection (a), a
			 residential or nonresidential structure shall be considered to comply with the
			 energy efficiency and conservation standards under this subsection, or with the
			 green building standards under this subsection, to the extent that such
			 structure complies with the applicable provisions of the standards under in
			 paragraph (2) or (3), respectively (as such standards are in effect for
			 purposes of this section, pursuant to subsection (c)), in a manner that is not
			 required for compliance with the energy efficiency requirements under
			 subsection (a).
				(2)Energy
			 efficiency and conservation standardsThe energy efficiency and
			 conservation standards under this paragraph are as follows:
					(A)Residential
			 structuresWith respect to residential structures:
						(i)New
			 constructionFor new
			 construction, the Energy Star standards establish by the Environmental
			 Protection Agency, as such standards are in effect for purposes of this
			 subsection pursuant to subsection (c);
						(ii)Existing
			 structuresFor existing structures, a reduction in energy
			 consumption from the previous level of consumption for the structure, as
			 determined in accordance with energy audits performed both before and after any
			 rehabilitation or improvements undertaken to reduce such consumption, that
			 exceeds the reduction necessary for compliance with the energy efficiency
			 requirement under subsection (a)(1)(C).
						(B)Nonresidential
			 structuresWith respect to nonresidential structures, such energy
			 efficiency and conservation requirements, standards, checklists, or rating
			 systems for nonresidential structures as the Secretary shall, by regulation,
			 identify and adopt, for purposes of this paragraph.
					(3)Green building
			 standardsThe green building standards under this paragraph are
			 as follows:
					(A)The national Green
			 Communities criteria checklist for residential construction that provides
			 criteria for the design, development, and operation of affordable housing, as
			 such checklist is in effect for purposes of this section pursuant to subsection
			 (c).
					(B)The Gold Version of the LEED for New
			 Construction rating system, the LEED for Core and Shell rating system, the LEED
			 for Commercial Interiors rating system, as applicable, as such systems are in
			 effect for purposes of this section pursuant to subsection (c).
					(C)The Green Globes
			 assessment and rating system of the Green Buildings Initiative.
					(D)For manufactured housing, the most recent
			 version of the National Fire Protection Association standard 501, and energy
			 star rating with respect to fixtures, appliances, and equipment in such
			 housing, as such standard is in effect for purposes of this section pursuant to
			 subsection (c).
					(E)Any other requirements, standards,
			 checklists, or rating systems for green building or sustainability as the
			 Secretary may, by regulation, identify and adopt for purposes of this
			 paragraph, except that the Secretary shall make a determination regarding
			 whether to adopt and apply any such requirements, standards, checklist, or
			 rating system for purposes of this section not later than the expiration of the
			 180-day period beginning upon submission of any written request, made in such
			 form as the Secretary shall provide, for such adoption and application.
					(4)Green
			 buildingFor purposes of this
			 subsection, the term green building means, with respect to
			 standards for structures, standards to require use of sustainable design
			 principles to reduce the use of nonrenewable resources, minimize the impact of
			 development on the environment, and to improve indoor air quality.
				(5)Energy
			 auditsThe Secretary of Housing and Urban Development, in
			 consultation with any advisory committees established pursuant to section
			 3(c)(2) of this Act, shall establish standards and requirements for energy
			 audits for purposes of paragraph (2)(A)(ii).
				(c)Applicability
			 and updating of standards
				(1)ApplicabilityExcept
			 as provided in paragraph (2), the requirements, standards, checklists, and
			 rating systems referred to in subsections (a) and (b) that are in effect for
			 purposes of this section are such requirements, standards, checklists, and
			 systems are as in existence upon the date of the enactment of this Act.
				(2)UpdatingThe
			 Secretary may, by regulation, adopt and apply, for purposes of this section,
			 future amendments and supplements to, and editions of, the requirements,
			 standards, checklists, and rating systems referred to in subsections (a) and
			 (b).
				3.Energy efficiency and
			 conservation demonstration program for multifamily housing projects assisted
			 with project-based rental assistance
			(a)AuthorityThe Secretary of Housing and Urban
			 Development shall conduct a program to demonstrate the effectiveness of funding
			 a portion of the costs of carrying out energy efficiency and conservation and
			 green building measures for multifamily housing projects for which
			 project-based rental assistance is provided under a covered multifamily
			 assistance program by providing additional adjustments in maximum monthly
			 rents, additional project rental assistance, or additional assistance under the
			 Native American Housing Assistance and Self-Determination Act of 1996, for
			 dwelling units in such projects that are provided such assistance.
			(b)GoalsThe demonstration program under this
			 section shall be carried out in a manner that—
				(1)protects the
			 financial interests of the Federal Government;
				(2)reduces the
			 proportion of funds provided by the Federal Government and by owners and
			 residents of multifamily housing projects that are used for costs of utilities
			 for the projects;
				(3)encourages energy
			 efficiency and conservation by owners and residents of multifamily housing
			 projects and installation of renewable energy improvements, such as
			 improvements providing for use of solar, wind, geothermal, or biomass energy
			 sources;
				(4)creates incentives
			 for project owners to carry out such energy efficiency renovations and
			 improvements by allowing a portion of the savings in operating costs resulting
			 from such renovations and improvements to be retained by the project owner,
			 notwithstanding otherwise applicable limitations on dividends;
				(5)promotes the installation, in existing
			 residential buildings, of energy-efficient and cost-effective improvements and
			 renewable energy improvements, such as improvements providing for use of solar,
			 wind, geothermal, or biomass energy sources;
				(6)tests the efficacy
			 of a variety of energy efficiency measures for multifamily housing projects of
			 various sizes and in various geographic locations;
				(7)tests methods for
			 addressing the various, and often competing, incentives that impede owners and
			 residents of multifamily housing projects from working together to achieve
			 energy efficiency or conservation; and
				(8)creates a database
			 of energy efficiency and conservation, and renewable energy, techniques, energy
			 savings management practices, and energy efficiency and conservation financing
			 vehicles.
				(c)ApproachesIn carrying out the demonstration program
			 under this section, the Secretary may—
				(1)enter into agreements with the Building
			 America Program of the Department of Energy, the Partnership for Advancing
			 Technology in Housing of the Department of Housing and Urban Development, and
			 other consensus committees under which such programs, partnerships, or
			 committees assume some or all of the functions, obligations, and benefits of
			 the Secretary with respect to energy savings;
				(2)establish advisory
			 committees to advise the Secretary and any such third party partners on
			 technological and other developments in the area of energy efficiency and the
			 creation of an energy efficiency and conservation credit facility and other
			 financing opportunities, which committees shall include representatives of
			 homebuilders, realtors, nonprofit housing organizations, environmental
			 protection organizations, renewable energy organizations, and advocacy
			 organizations for the elderly and persons with disabilities;
				(3)approve, for a period not to exceed 10
			 years, additional adjustments in the maximum monthly rents, additional project
			 rental assistance, or additional assistance under the Native American Housing
			 Assistance and Self-Determination Act of 1996, as applicable, for dwelling
			 units in multifamily housing projects that are provided project-based rental
			 assistance under a covered multifamily assistance program, in such amounts as
			 may be necessary to amortize a portion of the cost of energy efficiency and
			 conservation measures for such projects;
				(4)develop a
			 competitive process for the award of such additional assistance for multifamily
			 housing projects seeking to implement energy efficiency, renewable energy
			 sources, or conservation measures; and
				(5)waive or modify
			 any existing statutory or regulatory provision that would otherwise impair the
			 implementation or effectiveness of the demonstration program under this
			 section, including provisions relating to methods for rent adjustments,
			 comparability standards, maximum rent schedules, and utility allowances, except
			 that the Secretary may not waive any statutory or regulatory requirement
			 relating to fair housing, nondiscrimination, labor standards, or the
			 environment.
				(d)RequirementDuring the 3-year period beginning upon the
			 date of the enactment of this Act, the Secretary shall carry out demonstration
			 programs under this section with respect to not fewer than 50,000 dwelling
			 units.
			(e)Selection
				(1)ScopeIn order to provide a broad and
			 representative profile for use in designing a program which can become
			 operational and effective nationwide, the Secretary shall carry out the
			 demonstration program under this section with respect to dwelling units located
			 in a wide variety of geographic areas and project types assisted by the various
			 covered multifamily assistance programs and using a variety of energy
			 efficiency and conservation and funding techniques to reflect differences in
			 climate, types of dwelling units and technical and scientific methodologies,
			 and financing options. The Secretary shall ensure that the geographic areas
			 included in the demonstration program include dwelling units on Indian lands
			 (as such term is defined in section 2601 of the Energy Policy Act of 1992 (25
			 U.S.C. 3501).
				(2)PriorityThe Secretary shall provide priority for selection for participation in the
			 program under this section based on the extent to which, as a result of
			 assistance provided under the program for the multifamily housing project, the
			 project will comply with—
					(A)the energy
			 efficiency standard under section 2(a); and
					(B)the energy
			 efficiency and conservation standards, and the green building standards, under
			 section 2(b) of such Act.
					(f)Use of existing
			 partnershipsThe Secretary
			 shall—
				(1)utilize the
			 Partnership for Advancing Technology in Housing of the Department of Housing
			 and Urban Development to the extent feasible in carrying out this section and
			 to provide education and outreach regarding the program under this section;
			 and
				(2)consult with the
			 Secretary of Energy, the Administrator of the Environmental Protection Agency,
			 and the Secretary of the Army regarding utilizing the Building America Program
			 of the Department of Energy, the Energy Star Program, and the Army Corps of
			 Engineers, respectively, to the extent feasible in carrying out this section
			 and to provide education and outreach regarding the program under this
			 section.
				(g)Reports
				(1)AnnualDuring the 3-year period beginning upon the
			 date of the enactment of this Act, the Secretary shall submit a report to the
			 Congress annually that describes and assesses the demonstration program under
			 this section.
				(2)FinalNot later than six months after the
			 expiration of the 3-year period described in subsection (d), the Secretary
			 shall submit a final report to the Congress assessing the demonstration
			 program, which—
					(A)shall assess the
			 potential for expanding the demonstration program on a nationwide basis;
			 and
					(B)shall include
			 descriptions of—
						(i)the
			 size of each multifamily housing project for which assistance was provided
			 under the program;
						(ii)the
			 geographic location of each project assisted, by State and region;
						(iii)the criteria
			 used to select the projects for which assistance is provided under the
			 program;
						(iv)the
			 energy efficiency and conservation measures and financing sources used for each
			 project that is assisted under the program;
						(v)the difference, before and during
			 participation in the demonstration program, in the amount of the monthly
			 assistance payments under the covered multifamily assistance program for each
			 project assisted under the program;
						(vi)the
			 average length of the term of the such assistance provided under the program
			 for a project;
						(vii)the aggregate
			 amount of savings generated by the demonstration program and the amount of
			 savings expected to be generated by the program over time on a per-unit and
			 aggregate program basis;
						(viii)the functions
			 performed in connection with the implementation of the demonstration program
			 that were transferred or contracted out to any third parties;
						(ix)an
			 evaluation of the overall successes and failures of the demonstration program;
			 and
						(x)recommendations for any actions to be taken as a result of the such successes
			 and failures.
						(3)ContentsEach
			 annual report pursuant to paragraph (1) and the final report pursuant to
			 paragraph (2) shall include—
					(A)a description of
			 the status of each multifamily housing project selected for participation in
			 the demonstration program under this section; and
					(B)findings from the
			 program and recommendations for any legislative actions.
					(h)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)Covered
			 multifamily assistance programThe term covered
			 multifamily assistance program means—
					(A)the program under section 8 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f) for project-based rental
			 assistance;
					(B)the program under
			 section 202 of the Housing Act of 1959 (12 U.S.C. 1701q) for assistance for
			 supportive housing for the elderly;
					(C)the program under
			 section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
			 8013) for supportive housing for persons with disabilities; and
					(D)the program for
			 assistance under the Native American Housing Assistance and Self-Determination
			 Act of 1996 (25 U.S.C. 4111).
					(2)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(i)RegulationsNot later than the expiration of the
			 180-day period beginning on the date of the enactment of this Act, the
			 Secretary shall issue any regulations necessary to carry out this
			 section.
			4.Additional credit
			 for Fannie Mae and Freddie Mac housing goals for energy efficient
			 mortgagesSection 1336(a) of
			 the Housing and Community Development Act of 1992 (12 U.S.C. 4566(a)) is
			 amended—
			(1)in paragraph (2),
			 by inserting , except as provided in paragraph (4), after
			 which; and
			(2)by adding at the
			 end the following new paragraph:
				
					(5)Additional
				credit
						(A)In
				generalIn assigning credit
				toward achievement under this section of the housing goals for mortgage
				purchase activities of the enterprises, the Director shall assign—
							(i)more than 125 percent credit, for such
				purchases that both—
								(I)comply with the
				requirements of such goals; and
								(II)support housing
				that meets the energy efficiency standards under section 2(a) of the
				Green Resources for Energy Efficient
				Neighborhoods Act of 2008; and
								(ii)credit in addition to credit under clause
				(i), for purchases that both—
								(I)comply with the
				requirements of such goals, and
								(II)support housing
				that complies with the energy efficiency and conservation standards, or the
				green building standards, under section 2(b) of such Act, or both,
								and such
				additional credit shall be given based on the extent to which the housing
				supported with such purchases complies with such standards.(B)Treatment of
				additional creditThe availability of additional credit under
				this paragraph shall not be used to increase any housing goal, subgoal, or
				target established under this
				subpart.
						.
			5.Authority of
			 housing-related government-sponsored enterprises with respect to
			 energy-efficient and location-efficient mortgages and reporting
			(a)Fannie Mae
			 purchase authorityThe
			 Federal National Mortgage Association Charter Act is amended—
				(1)in section 302(b)
			 (12 U.S.C. 1717(b)), by adding at the end the following new paragraph:
					
						(7)The mortgages specified in this subsection
				that the corporation is authorized to purchase, sell, service, lend on the
				security of, and otherwise deal in, shall include any such mortgages that are
				energy-efficient mortgages or location-efficient mortgages (as such terms are
				defined in section 1334A of Housing and Community Development Act of
				1992).
						;
				and
				(2)in section 309 (12 U.S.C. 1723a)—
					(A)in subsection
			 (m)—
						(i)in paragraph
			 (1)—
							(I)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively;
			 and
							(II)by inserting
			 after subparagraph (C) the following new subparagraph:
								
									(D)whether a particular mortgage purchased is
				an energy-efficient or location-efficient mortgage (as such terms are defined
				in section 1334A of Housing and Community Development Act of
				1992);
									;
				and
							(ii)in paragraph
			 (2)(D), by inserting before the closing parenthesis the following: , and
			 whether the mortgage is an energy-efficient or location-efficient mortgage (as
			 such terms are defined in section 1334A of Housing and Community Development
			 Act of 1992); and
						(B)in subsection
			 (n)(2)(C), by inserting before the semicolon the following: and the
			 extent to which the mortgages on single family and multifamily housing
			 purchased by the corporation are energy-efficient or location efficient
			 mortgages (as such terms are defined in section 1334A of Housing and Community
			 Development Act of 1992).
					(b)Freddie Mac
			 purchase authorityThe
			 Federal Home Loan Mortgage Corporation Act is amended—
				(1)in section 305(a)
			 (12 U.S.C. 1454), by adding at the end the following new paragraph:
					
						(6)The mortgages specified in this subsection
				that the Corporation is authorized to purchase, sell, service, lend on the
				security of, and otherwise deal in, shall include any such mortgages that are
				energy-efficient mortgages or location-efficient mortgages (as such terms are
				defined in section 1334A of Housing and Community Development Act of
				1992).
						;
				and
				(2)in section 307 (12
			 U.S.C. 1456)—
					(A)in subsection
			 (e)—
						(i)in paragraph
			 (1)—
							(I)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively;
			 and
							(II)by inserting
			 after subparagraph (C) the following new subparagraph:
								
									(D)whether a particular mortgage purchased is
				an energy-efficient or location-efficient mortgage (as such terms are defined
				in section 1334A of Housing and Community Development Act of
				1992);
									;
				and
							(ii)in paragraph
			 (2)(D), by inserting before the closing parenthesis the following: , and
			 whether the mortgage is an energy-efficient or location-efficient mortgage (as
			 such terms are defined in section 1334A of Housing and Community Development
			 Act of 1992); and
						(B)in subsection
			 (f)(2)(C), by inserting before the semicolon the following: and the
			 extent to which the mortgages on single family and multifamily housing
			 purchased by the Corporation are energy-efficient or location efficient
			 mortgages (as such terms are defined in section 1334A of Housing and Community
			 Development Act of 1992).
					(c)Federal home
			 loan bank advance authoritySection 10 of the Federal Home Loan
			 Bank Act (12 U.S.C. 143) is amended—
				(1)in subsection (a),
			 by adding at the end the following new paragraph:
					
						(7)Energy-efficient
				and location-efficient residential mortgagesFunds from a long-term advance under this
				section provided to a member for residential housing finance under paragraph
				(2)(A), or to a community financial institution pursuant to paragraph (2)(B),
				may be used for energy-efficient mortgages or location-efficient mortgages (as
				such terms are defined in section 1334A of Housing and Community Development
				Act of 1992). The Board shall require each Federal Home Loan Bank to submit
				reports to the Board annually setting forth the extent of financing of
				energy-efficient mortgages and location-efficient mortgages by members using
				advances under this section, and the Board shall submit a report to the
				Congress annually compiling such
				information.
						.
				6.Energy-efficient
			 mortgage and location-efficient mortgage goals for Fannie Mae and Freddie
			 Mac
			(a)Purposes
				(1)Fannie
			 MaeSection 301 of the Federal National Mortgage Association
			 Charter Act (12 U.S.C. 1716) is amended—
					(A)in paragraph (4),
			 by striking and at the end;
					(B)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(6)promote and facilitate the use of
				energy-efficient mortgages and location-efficient
				mortgages.
							.
					(2)Freddie
			 MacSubsection (b) of section 301 of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1451 note) is amended—
					(A)in paragraph (3),
			 by striking and at the end;
					(B)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(5)to promote and facilitate the use of
				energy-efficient mortgages and location-efficient
				mortgages.
							.
					(b)Goals for
			 mortgage purchases
				(1)In
			 generalThe Housing and
			 Community Development Act of 1992 is amended by inserting after section 1334
			 (12 U.S.C. 4564) the following new section:
					
						1334A.Energy-efficient
				and location-efficient mortgages goals
							(a)In
				generalThe Director shall
				establish annual goals for the purchase by each enterprise of mortgages, for
				single-family, owner-occupied housing, of each of the following types:
								(1)Energy-efficient
				mortgages.
								(2)Location-efficient
				mortgages.
								(b)TargetsThe annual goals under this section for
				each enterprise shall be as follows:
								(1)Energy-efficient
				mortgagesFor energy efficient mortgages—
									(A)during the years 2012 through 2016, 5
				percent of the mortgages for single-family, owner-occupied homes that are
				purchased during each such year by the enterprise;
									(B)during the years
				2017 through 2021, 10 percent of such mortgages that are purchased during each
				such year by the enterprise; and
									(C)during 2022 and each year thereafter, 25
				percent of such mortgages that are purchased during each such year by the
				enterprise.
									(2)Location-efficient
				mortgagesFor
				location-efficient mortgages—
									(A)during the years 2012 through 2016, 3
				percent of the mortgages for single-family, owner-occupied homes that are
				purchased during each such year by the enterprise;
									(B)during the years
				2017 through 2021, 6 percent of such mortgages that are purchased during each
				such year by the enterprise; and
									(C)during 2022 and each year thereafter, 10
				percent such mortgages that are purchased during each such year by the
				enterprise.
									(c)Plan and
				reportsThe Director shall require each enterprise—
								(1)not later than January 1, 2012, to develop
				and submit to the Director a plan that provides by 2020 for the use and
				purchase of energy-efficient mortgages in a manner designed to help achieve, in
				single-family homes financed with mortgages purchased by the enterprise, a 50
				percent reduction in aggregate home energy use of fossil fuels (compared to the
				level of such use as of the date of the enactment of the
				Green Resources for Energy Efficient
				Neighborhoods Act of 2008) through reduced use of such fuels or
				transition to reliance on renewable energy resources, such as wind, solar,
				geothermal, or biomass, or any combination thereof; and
								(2)submit a report to
				the Congress annually that—
									(A)describes the
				extent of mortgage purchases described in subsection (b)(1) and of compliance
				with the goal established pursuant to such subsection;
									(B)describes the extent of mortgage purchases
				described in subsection (b)(2) and of compliance with the goal established
				pursuant to such subsection; and
									(C)the progress being
				made by the enterprise in carrying out the plan developed pursuant to paragraph
				(1) and toward the goal described in such paragraph.
									(d)ReportsNot
				later than December 31 of each year from 2012 through 2022, the Secretary of
				Housing and Urban Development shall submit to the Congress a report
				that—
								(1)identifies the
				potential markets for energy-efficient and location-efficient mortgages for
				single-family and multifamily housing and any existing barriers to wider use of
				such products; and
								(2)identifies any
				correlations between defaults on mortgages for single-family or multifamily
				housing and the extent of the energy efficiency and location efficiency of such
				housing.
								(e)DefinitionsFor
				purposes of this section, the following definitions shall apply:
								(1)The term
				energy efficient mortgage means a mortgage loan under which the
				income of the borrower, for purposes of qualification for such loan, is
				considered to be increased by not less than $1 for each $1 of savings projected
				to be realized by the borrower as a result of cost-effective energy saving
				construction or improvements (including use of renewable energy sources, such
				as geothermal, biomass, and wind, solar hot water heaters, solar-assisted air
				conditioners and ventilators, super-insulation, energy-saving windows,
				insulating glass and film, and radiant barrier) for the home for which the loan
				is made.
								(2)The term location efficient
				mortgage means a mortgage loan under which the income of the borrower,
				for purposes of qualification for such loan, is considered to be increased by
				not less than $1 for each $1 of savings projected to be realized by the
				borrower because the location of the home for which loan is made results in
				decreased transportation costs for the household of the
				borrower.
								.
				(2)Reports,
			 enforcement, and conforming amendmentsTitle XIII of the Housing
			 and Community Development Act of 1992 is amended—
					(A)in subsection (b)
			 of section 1324 (12 U.S.C. 4542(b))—
						(i)in paragraph (4),
			 by striking and 1334 and inserting 1334, and
			 1334A;
						(ii)by redesignating
			 paragraphs (4) through (7) as paragraphs (5) through (8), respectively;
			 and
						(iii)by inserting
			 after paragraph (3) the following new paragraph:
							
								(4)aggregate and analyze appropriate data to
				assess the compliance of each enterprise with the energy-efficient and
				location-efficient mortgages
				goals;
								;
						(B)in subsection (a)
			 of section 1331 (12 U.S.C. 4561(a))—
						(i)by striking
			 and before a central cities; and
						(ii)by inserting
			 before the period at the end of the first sentence the following: , and
			 energy-efficient and location-efficient mortgages goals pursuant to section
			 1334A;
						(C)in section 1335
			 (12 U.S.C. 4565)—
						(i)in the matter in
			 subsection (a) that precedes paragraph (1)—
							(I)by striking
			 and before the central cities; and
							(II)by inserting
			 after section 1334, the following: , and the
			 energy-efficient and location-efficient mortgages goals pursuant to section
			 1334A;
							(ii)in subsection
			 (b), by striking and 1334 and inserting , 1334, and
			 1334A; and
						(D)in section 1336 (12 U.S.C. 4566)—
						(i)in paragraph (1) of subsection (a), by
			 striking and 1334 and inserting , 1334, and
			 1334A; and
						(ii)by striking
			 or 1334 each place such term appears and inserting ,
			 1334, or 1334A.
						7.FHA
			 energy-efficient housing requirement
			(a)RequirementTitle V of the National Housing Act is
			 amended by adding after section 542 (12 U.S.C. 1735f–20) the following new
			 section:
				
					543.Energy-efficient
				housing requirement
						(a)In
				generalSubject only to
				sufficient authority to insure mortgages under this Act having an aggregate
				outstanding principal obligation in the amount provided under this subsection,
				in carrying out this Act the Secretary shall ensure that, at all times after
				December 31, 2012, the aggregate outstanding principal obligation of mortgages
				on single-family housing meeting the energy efficiency standards under section
				2(a) of the Green Resources for Energy
				Efficient Neighborhoods Act of 2008 that are insured by the
				Secretary is not less than $1,000,000,000.
						(b)Authorization of
				appropriationsThere is authorized to be appropriated such sums
				as may be necessary for any additional costs (as such term is defined in
				section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)) under
				this Act resulting from compliance with subsection
				(a).
						.
			(b)Reporting on
			 defaultsSection 540(b)(2) of the National Housing Act (12 U.S.C.
			 1735f–18(b)(2)) is amended by adding at the end the following new
			 paragraph:
				
					(3)With respect to each collection period that
				commences after December 31, 2011, the total number of mortgages on
				single-family housing meeting the energy efficiency standards under section
				2(a) of the Green Resources for Energy
				Efficient Neighborhoods Act of 2008 that are insured by the
				Secretary during the applicable collection period, the number of defaults and
				foreclosures occurring on such mortgages during such period, the percentage of
				the total of such mortgages insured during such period on which defaults and
				foreclosure occurred, and the rate for such period of defaults and foreclosures
				on such mortgages compared to the overall rate for such period of defaults and
				foreclosures on mortgages for single-family housing insured by the
				Secretary.
					.
			8.Energy efficient
			 mortgages education and outreach campaignSection 513 of the Housing and Community
			 Development Act of 1992 (42 U.S.C. 12712 note) is amended by adding at the end
			 the following new subsection:
			
				(g)Education and
				outreach campaignThe
				Secretary, in consultation and coordination with the Secretary of Energy, the
				Secretary of Education, and the Administrator of the Environmental Protection
				Agency, shall carry out a public awareness, education, and outreach campaign to
				inform and educate residential lenders and prospective borrowers regarding the
				availability, benefits, advantages, and terms of energy efficient mortgages
				made available pursuant to this section, energy efficient mortgages that meet
				the requirements of section 1334A of this Act, and other mortgages, including
				mortgages for multifamily housing, that have energy improvement features and to
				publicize such availability, benefits, advantages, and terms. Such actions may
				include entering into a contract with an appropriate entity to publicize and
				market such mortgages through appropriate
				media.
				.
		9.Collection of
			 information on energy-efficient and location efficient mortgages through Home
			 Mortgage Disclosure Act
			(a)In
			 generalSection 304(b)(1) of
			 the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803(b)(1)) is
			 amended—
				(1)in paragraph (3),
			 by striking and at the end;
				(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following new paragraphs:
					
						(5)the number and dollar amount of mortgage
				loans for single-family housing and for multifamily housing that are
				energy-efficient mortgages (as such term is defined in section 1334A of Housing
				and Community Development Act of 1992); and
						(6)the number and dollar amount of mortgage
				loans for single-family housing and for multifamily housing that are
				location-efficient mortgages (as such term is defined in section 1334A of
				Housing and Community Development Act of
				1992).
						.
				(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply with respect to the first calendar
			 year that begins after the expiration of the 30-day period beginning on the
			 date of the enactment of this Act.
			10.Ensuring
			 availability of homeowners insurance for homes not connected to electricity
			 grid
			(a)In
			 generalIn the case of any
			 covered structure (as such term is defined in subsection (d)), it shall be
			 unlawful for any insurer to deny homeowners insurance coverage for the
			 structure, or to otherwise discriminate in the issuance, cancellation, amount
			 of such coverage, or conditions of such coverage for the structure, based
			 solely and without any additional actuarial risks upon the fact that the
			 structure is not connected to, or able to receive electricity service from, any
			 wholesale or retail electric power provider.
			(b)Consideration of
			 actuarial riskSubsection (a)
			 may not be construed to prevent any insurer from charging rates for homeowners
			 insurance coverage for a structure that are based on a good faith actuarial
			 analysis of the risk associated with the structure not being connected to, or
			 able to receive electricity service from, any wholesale or retail electric
			 power provide. Any good faith analysis of such risk shall include analysis of
			 the manner in which electric power for the structure is provided.
			(c)Insuring homes
			 and related property in Indian areasNotwithstanding any other
			 provision of law, covered structures located in Indian areas (as such term is
			 defined in section 4 of the Native American Housing Assistance and
			 Self-Determination Act of 1996 (25 U.S.C. 4103)) and constructed or maintained
			 using assistance, loan guarantees, or other authority under the Native American
			 Housing Assistance and Self-Determination Act of 1996 may be insured by any
			 tribally owned self-insurance risk pool approved by the Secretary of Housing
			 and Urban Development.
			(d)Covered
			 structureFor purposes of
			 this section, the term covered structure means a residential
			 structure that—
				(1)consists of one to
			 four dwelling units;
				(2)is
			 provided power, heat, or electricity from renewable energy sources (such as
			 solar, wind, geothermal, or biomass) or a fuel cell; and
				(3)is not connected
			 to any wholesale or retail electrical power grid.
				11.Mortgage
			 incentives for energy-efficient multifamily housing
			(a)In
			 generalThe Secretary of
			 Housing and Urban Development shall establish incentives for increasing the
			 energy efficiency of multifamily housing that is subject to a mortgage to be
			 insured under title II of the National Housing Act (12 U.S.C. 1709 et seq.) so
			 that the housing meets the energy efficiency standards under section 2(a) of
			 this Act and incentives to encourage compliance of such housing with the energy
			 efficiency and conservation standards, and the green building standards, under
			 section 2(b) of this Act.
			(b)IncentivesSuch incentives—
				(1)shall include, for
			 any such multifamily housing that complies with the energy efficiency standards
			 under section 2(a), providing a discount on the chargeable premiums for the
			 mortgage insurance for such housing from the amount otherwise chargeable for
			 such mortgage insurance; and
				(2)may
			 include—
					(A)allowing mortgages
			 to exceed the dollar amount limits otherwise applicable under law to the extent
			 such additional amounts are used to finance improvements or measures designed
			 to meet the standards referred to in subsection (a); and
					(B)reducing the
			 amount that the owner of such multifamily housing meeting the standards
			 referred to in subsection (a) is required to contribute.
					12.Energy
			 efficiency certifications for housing with mortgages insured by
			 FHASection 526(a) of the
			 National Housing Act (12 U.S.C. 1735f–4(a)) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 , other than manufactured homes, each place such term appears;
			 and
				(B)by inserting after
			 the period at the end the following: The energy performance requirements
			 developed and established by the Secretary under this section for manufactured
			 homes shall require such homes to comply with the most recent version of the
			 National Fire Protection Association standard 501, and shall require energy
			 star rating for wall fixtures, appliances, and equipment in such
			 housing
				(2)by
			 inserting (1) after (a);
			(3)by adding at the
			 end the following new paragraphs:
				
					(2)The Secretary shall require, with respect
				to any single- or multi-family residential housing subject to a mortgage
				insured under this Act, that any approval or certification of the housing for
				meeting any energy efficiency or conservation criteria, standards, or
				requirements pursuant to this title and any approval or certification required
				pursuant to this title with respect to energy conserving improvements or any
				renewable energy sources, such as wind, solar energy geothermal, or biomass,
				shall be conducted only by an individual certified by a home energy rating
				system provider who has been accredited to conduct such ratings by the Home
				Energy Ratings System Council, the Residential Energy Services Network, or such
				other appropriate national organization, as the Secretary may provide. If any
				organization makes a request to the Secretary for approval to accredit
				individuals to conduct energy efficiency or conservation ratings, the Secretary
				shall review and approve or disapprove such request not later than the
				expiration of the 6-month period beginning upon receipt of such request.
					(3)The Secretary
				shall periodically examine the method used to conduct inspections for
				compliance with the requirements under this section, analyze various other
				approaches for conducting such inspections, and review the costs and benefits
				of the current method compared with other
				methods.
					;
				and
			(4)in subsection (b),
			 by striking , other than a manufactured home,.
			13.Assisted housing
			 energy loan program
			(a)AuthorityThe Secretary of Housing and Urban
			 Development (in this section referred to as the Secretary) shall
			 carry out a program under this section to facilitate the financing of
			 cost-effective capital improvements for covered assisted housing projects to
			 improve the energy efficiency and conservation of such projects.
			(b)LoansThe
			 program under this section shall provide for a privately financed loan to be
			 made for a covered assisted housing project, which shall—
				(1)finance capital
			 improvements for the project that meet such requirements as the Secretary shall
			 establish, and may involve contracts with third parties to perform such capital
			 improvements;
				(2)have a term to
			 maturity of not more than 20 years, which shall be based upon the duration
			 necessary to realize cost savings sufficient to repay the loan;
				(3)be secured by a
			 mortgage subordinate to the mortgage for the project that is insured under the
			 National Housing Act; and
				(4)provide for a
			 reduction in the remaining principal obligation under the loan based on the
			 actual resulting cost savings realized from the capital improvements financed
			 with the loan.
				(c)Underwriting
			 standardsThe Secretary shall establish underwriting requirements
			 for loans made under the program under this section, which shall—
				(1)require the cost
			 savings projected to be realized from the capital improvements financed with
			 the loan, during the term of the loan, to exceed the costs of repaying the
			 loan;
				(2)allow the
			 contractor involved in designing capital improvements to be financed with a
			 loan under the program to carry out such capital improvements; and
				(3)include such
			 energy, audit, property, financial, ownership, and approval requirements as the
			 Secretary considers appropriate.
				(d)Treatment of
			 savingsThe program under this section shall provide that the
			 project owner shall receive the full financial benefit from any reduction in
			 the cost of utilities resulting from capital improvements financed with a loan
			 made under the program.
			(e)Covered assisted
			 housing projectsFor purposes of this section, the term
			 covered assisted housing project means a housing project
			 that—
				(1)is financed by a
			 loan or mortgage that is—
					(A)insured by the
			 Secretary under subsection (d)(3) or (d)(4) of section 221 of the National
			 Housing Act (12 U.S.C. 1715l), and bears interest at a rate determined under
			 the proviso of section 221(d)(5) of such Act; or
					(B)insured or
			 assisted under section 236 of the National Housing Act (12 U.S.C. 1715z–1);
			 and
					(2)at
			 the time a loan under this section is made, is provided project-based rental
			 assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C.
			 1437f) for 50 percent or more of the dwelling units in the project.
				Such term
			 does not include any housing project owned or held by the Secretary, or that is
			 subject to a mortgage held by the Secretary.(f)Pilot
			 programNot later than the expiration of the 12-month period
			 beginning on the date of the enactment of this Act, the Secretary shall
			 implement and commence the program under this section on a pilot basis, which
			 shall involve not fewer than 3 and not more than 5 lenders.
			14.Making it
			 green
			(a)Partnerships with
			 tree-planting organizationsThe Secretary shall establish and
			 provide incentives for developers of housing for which any financial assistance
			 is provided by the Secretary for development, maintenance, operation, or other
			 costs, to enter into agreements and partnerships with tree-planting
			 organizations, nurseries, and landscapers to certify that trees, shrubs,
			 grasses, and other plants are planted in the proper manner, are provided
			 adequate maintenance, and survive for at least three years after planting or
			 are replaced.
			(b)Plan for
			 assisted housingIn the case
			 of any new or substantially improved housing for which financial assistance is
			 provided by the Secretary for the development, construction, maintenance,
			 rehabilitation, improvement, operation, or costs of the housing, the Secretary
			 shall require the development of a plan that provides for—
				(1)in the case of new construction and
			 improvements, siting of such housing and improvements in a manner that provides
			 for energy efficiency and conservation to the extent feasible, taking into
			 consideration location and project type;
				(2)not less than 50
			 percent of the total area of paved surfaces at the site of such housing to be
			 shaded, consist of greenspace, be covered by solar energy panels or greenroofs,
			 or be part of a geothermal piping system;
				(3)how any
			 construction, rehabilitation, or other development will affect and minimize the
			 effects of construction, rehabilitation, or other development on the condition
			 of existing trees;
				(4)selection and
			 installation of trees, shrubs, grasses, and other plants based upon applicable
			 design guidelines and standards of the International Society for
			 Arboriculture;
				(5)post-planting care and maintenance of the
			 landscaping relating to or affected by the housing in accordance with best
			 management practices; and
				(6)establishment of a
			 goal for minimum greenspace or tree canopy cover for the housing site for which
			 such financial assistance is provided, including guidelines and timetables
			 within which to achieve compliance with such minimum requirements.
				(c)PartnershipsIn carrying out this section, the Secretary
			 of Housing and Urban Development shall consult with national organizations
			 dedicated to providing housing assistance and related services to low-income
			 families, the Alliance for Community Trees and its affiliates, the American
			 Nursery and Landscape Association, the American Society of Landscape
			 Architects, and the National Arbor Day Foundation, and shall take such actions
			 as are appropriate to establish, and encourage the establishment, of such
			 agreements and working partnerships between such organization and its
			 affiliates and recipients of assistance from the Department of Housing and
			 Urban Development for the development, maintenance, operation, or costs of
			 housing.
			15.Residential
			 energy efficiency block grant programTitle I of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5301 et seq.) is amended by adding at the
			 end the following new section:
			
				123.Residential
				energy efficiency block grant program
					(a)In
				generalTo the extent amounts
				are made available for grants under this section, the Secretary of Housing and
				Urban Development shall make grants under this section to States, metropolitan
				cities and urban counties, Indian tribes, and insular areas to carry out energy
				efficiency improvements in new and existing single-family and multifamily
				housing.
					(b)Allocations
						(1)In
				generalOf the total amount
				made available for each fiscal year for grants under this section that remains
				after reserving amounts pursuant to paragraph (2), the Secretary shall allocate
				for insular areas, for metropolitan cities and urban counties, and for States,
				an amount that bears the same ratio to such total amount as the amount
				allocated for such fiscal year under section 106 for Indian tribes, for insular
				areas, for metropolitan cities and urban counties, and for States,
				respectively, bears to the total amount made available for such fiscal year for
				grants under section 106.
						(2)Set aside for
				Indian tribesOf the total amount made available for each fiscal
				year for grants under this section, the Secretary shall allocate not less than
				one percent to Indian tribes.
						(c)Grant
				amounts
						(1)Entitlement
				communitiesFrom the amounts
				allocated pursuant to subsection (b) for metropolitan cities and urban counties
				for each fiscal year, the Secretary shall make a grant for such fiscal year to
				each metropolitan city and urban county that complies with the requirement
				under subsection (d), in the amount that bears the same ratio such total amount
				so allocated as the amount of the grant for such fiscal year under section 106
				for such metropolitan city or urban county bears to the aggregate amount of all
				grants for such fiscal year under section 106 for all metropolitan cities and
				urban counties.
						(2)StatesFrom the amounts allocated pursuant to
				subsection (b) for States for each fiscal year, the Secretary shall make a
				grant for such fiscal year to each State that complies with the requirement
				under subsection (d), in the amount that bears the same ratio such total amount
				so allocated as the amount of the grant for such fiscal year under section 106
				for such State bears to the aggregate amount of all grants for such fiscal year
				under section 106 for all States. Grant amounts received by a State shall be
				used only for eligible activities under subsection (e) carried out in
				nonentitlement areas of the State.
						(3)Indian
				tribesFrom the amounts
				allocated pursuant to subsection (b) for Indian tribes, the Secretary shall
				make grants to Indian tribes that comply with the requirement under subsection
				(d) on the basis of a competition conducted pursuant to specific criteria, as
				the Secretary shall establish by regulation, for the selection of Indian tribes
				to receive such amount.
						(4)Insular
				areasFrom the amounts
				allocated pursuant to subsection (b) for insular areas, the Secretary shall
				make a grant to each insular area that complies with the requirement under
				subsection (d) on the basis of the ratio of the population of the insular area
				to the aggregate population of all insular areas. In determining the
				distribution of amounts to insular areas, the Secretary may also include other
				statistical criteria as data become available from the Bureau of Census of the
				Department of Labor, but only if such criteria are set forth by regulation
				issued after notice and an opportunity for comment.
						(d)Statement of
				activities
						(1)RequirementBefore receipt the receipt in any fiscal
				year of a grant under subsection (c) by any grantee, the grantee shall have
				prepared a final statement of housing energy efficiency objectives and
				projected use of funds as the Secretary shall require and shall have provided
				the Secretary with such certifications regarding such objectives and use as the
				Secretary may require. In the case of metropolitan cities, urban counties,
				units of general local government, and insular areas receiving grants, the
				statement of projected use of funds shall consist of proposed housing energy
				efficiency activities. In the case of States receiving grants, the statement of
				projected use of funds shall consist of the method by which the States will
				distribute funds to units of general local government.
						(2)Public
				participationThe Secretary may establish requirements to ensure
				the public availability of information regarding projected use of grant amounts
				and public participation in determining such projected use.
						(e)Eligible
				activities
						(1)RequirementAmounts from a grant under this section may
				be used only to carry out activities for single-family or multifamily housing
				that are designed to improve the energy efficiency of the housing so that the
				housing complies with the energy efficiency standard under section 2(a) of the
				Green Resources for Energy Efficient
				Neighborhoods Act of 2008, including such activities to provide
				energy for such housing from renewable sources, such as wind, waves, solar,
				biomass, and geothermal sources.
						(2)Preference for
				compliance beyond minimum requirementsIn selecting activities to
				be funded with amounts from a grant under this section, a grantee shall give
				more preference to activities based on the extent to which the activities will
				result in compliance by the housing with the energy efficiency and conservation
				standards, and the green building standards, under section 2(b) of such
				Act.
						(f)ReportsEach
				grantee of a grant under this section for a fiscal year shall submit to the
				Secretary, at a time determined by the Secretary, a performance and evaluation
				report concerning the use of grant amounts, which shall contain an assessment
				by the grantee of the relationship of such use to the objectives identified in
				the grantees statement under subsection (d).
					(g)Applicability of
				CDBG provisionsSections 109 (relating to nondiscrimination), 110
				(relating to labor standards), and 111 (relating to remedies for noncompliance)
				of the Housing and Community Development Act of 1974 (42 U.S.C. 5309, 5310,
				5311) shall apply to assistance received under this section to the same extent
				and in the same manner that such sections apply to assistance received under
				title I of such Act.
					.
		16.Including
			 sustainable development in comprehensive housing affordability
			 strategiesSection 105(b) of
			 the Cranston-Gonzalez National Affordable Housing Act of 1990 (42 U.S.C.
			 12705(b)) is amended—
			(1)by
			 striking and at the end of paragraph (19);
			(2)by striking the
			 period at the end of paragraph (20) and inserting ; and;
			(3)and by inserting
			 after paragraph (20) the following:
				
					(21)describe the
				jurisdiction’s strategies to encourage sustainable development for affordable
				housing, including single-family and multifamily housing, as measured
				by—
						(A)greater energy efficiency and use of
				renewable energy sources, including any strategies regarding compliance with
				the energy efficiency requirements under section 2(a) of the
				Green Resources for Energy Efficient
				Neighborhoods Act of 2008 and with the energy efficiency and
				conservation standards, and the green building standards, under section 2(b) of
				such Act;
						(B)increased
				conservation, recycling, and reuse of resources;
						(C)more effective use
				of existing infrastructure;
						(D)use of building materials and methods that
				are healthier for residents of the housing, including use of building materials
				that are free of added known carcinogens that are classified as Group 1 Known
				Carcinogens by the International Agency for Research on Cancer; and
						(E)such other criteria
				as the Secretary determines, in consultation with the Secretary of Energy, the
				Secretary of Agriculture, and the Administrator of the Environmental Protection
				Agency, are in accordance with the purposes of this
				paragraph.
						.
			17.Grant program to
			 increase sustainable low-income community development capacity
			(a)In
			 generalThe Secretary of
			 Housing and Urban Development may make grants to nonprofit organizations to use
			 for any of the following purposes:
				(1)Training,
			 educating, supporting, or advising an eligible community development
			 organization in improving energy efficiency, resource conservation and reuse,
			 installing or constructing renewable energy improvements (such as wind, wave,
			 solar, biomass, and geothermal energy sources), and effective use of existing
			 infrastructure in affordable housing and economic development activities in
			 low-income communities, taking into consideration energy efficiency
			 requirements under section 2(a) of this Act and with the energy efficiency and
			 conservation standards, and the green building standards, under section 2(b) of
			 this Act.
				(2)Providing loans, grants, or predevelopment
			 assistance to eligible community development organizations to carry out energy
			 efficiency improvements that comply with the energy efficiency requirements
			 under section 2(a) of this Act, resource conservation and reuse, and effective
			 use of existing infrastructure in affordable housing and economic development
			 activities in low-income communities. In providing assistance under this
			 paragraph, the Secretary shall give more preference to activities based on the
			 extent to which the activities will result in compliance with the energy
			 efficiency and conservation standards, and the green building standards, under
			 section 2(b) of this Act.
				(3)Such other
			 purposes as the Secretary determines are in accordance with the purposes of
			 this subsection.
				(b)Application
			 requirementTo be eligible for a grant under this section, a
			 nonprofit organization shall prepare and submit to the Secretary an application
			 at such time, in such manner, and containing such information as the Secretary
			 may require.
			(c)Matching
			 requirementA grant made under this section may not exceed the
			 amount that the nonprofit organization receiving the grant certifies, to the
			 Secretary, will be provided (in cash or in kind) from non-governmental sources
			 to carry out the purposes for which the grant is made.
			(d)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)The term nonprofit
			 organization has the meaning given such term in section 104 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704).
				(2)The term
			 eligible community development organization means—
					(A)a unit of general local government (as
			 defined in section 104 of the Cranston-Gonzalez National Affordable Housing Act
			 (42 U.S.C. 12704));
					(B)a community housing development
			 organization (as defined in section 104 of the Cranston-Gonzalez National
			 Affordable Housing Act (42 U.S.C. 12704)); or
					(C)an Indian tribe or tribally designated
			 housing entity (as such terms are defined in section 4 of the Native American
			 Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)).
					(3)The term
			 low-income community means a census tract in which 50 percent or
			 more of the households have an income which is less than 80 percent of the
			 greater of—
					(A)the median gross
			 income for such year for the area in which such census tract is located;
			 or
					(B)the median gross
			 income for such year for the State in which such census tract is
			 located.
					(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this section
			 $10,000,000 for each of fiscal years 2008 through 2012.
			18.Utilization of
			 energy performance contracts in HOPE VISection 24(d) of the United States Housing
			 Act of 1937 (42 U.S.C. 1437v(d)) is amended by adding at the end the following
			 new paragraph:
			
				(3)Energy
				performance contracts
					(A)In
				generalThe Secretary shall
				provide that a public housing agency shall receive the full financial benefit
				from any reduction in the cost of utilities resulting from any contract with a
				third party to undertake energy conservation improvements in connection with a
				revitalization plan under this section.
					(B)Third party
				contractsContracts described in subparagraph (A) may include
				contracts for equipment conversions to less costly utility sources, projects
				with resident-paid utilities, and adjustments to frozen base year consumption,
				including systems repaired to meet applicable building and safety codes and
				adjustments for occupancy rates increased by rehabilitation.
					(C)Term of
				contractThe total term of a contract described in subparagraph
				(A) shall not exceed 20 years to allow longer payback periods for retrofits,
				including windows, heating system replacements, wall insulation, site-based
				generation, advanced energy savings technologies, including renewable energy
				generation, and other such retrofits.
					(D)Extension of
				existing contractsThe term
				of a contract described in subparagraph (A) that, as of the date of the
				enactment of the Green Resources for Energy
				Efficient Neighborhoods Act of 2008 is in repayment and has a
				term of not more than 12 years, may be extended to a term of not more than 20
				years to permit additional energy conservation improvements without requiring
				the re-procurement of energy performance
				contractors.
					.
		19.HOPE VI green
			 developments requirement
			(a)Mandatory
			 componentSection 24(e) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437v(e)) is amended by adding
			 at the end the following new paragraph:
				
					(4)Green
				developments requirement
						(A)RequirementThe Secretary may not make a grant under
				this section to an applicant unless the proposed revitalization plan of the
				applicant to be carried out with such grant amounts meets the following
				requirements:
							(i)Green
				communities criteria checklistAll residential construction under
				the proposed plan complies with the national Green Communities criteria
				checklist for residential construction that provides criteria for the design,
				development, and operation of affordable housing, as such checklist is in
				effect for purposes of this paragraph pursuant to subparagraph (D) at the date
				of the application for the grant, or any substantially equivalent standard or
				standards as determined by the Secretary, as follows:
								(I)The proposed plan
				shall comply with all items of the national Green Communities criteria
				checklist for residential construction that are identified as mandatory.
								(II)The proposed plan
				shall comply with such other nonmandatory items of such national Green
				Communities criteria checklist so as to result in a cumulative number of points
				attributable to such nonmandatory items under such checklist of not less
				than—
									(aa)25
				points, in the case of any proposed plan (or portion thereof) consisting of new
				construction; and
									(bb)20
				points, in the case of any proposed plan (or portion thereof) consisting of
				rehabilitation.
									(ii)Green buildings
				certification systemAll non-residential construction under the
				proposed plan complies with all minimum required levels of the green building
				rating systems and levels identified by the Secretary pursuant to subparagraph
				(C), as such systems and levels are in effect for purposes of this paragraph
				pursuant to subparagraph (D) at the time of the application for the
				grant.
							(B)Verification
							(i)In
				generalThe Secretary shall verify, or provide for verification,
				sufficient to ensure that each proposed revitalization plan carried out with
				amounts from a grant under this section complies with the requirements under
				subparagraph (A) and that the revitalization plan is carried out in accordance
				with such requirements and plan.
							(ii)TimingIn
				providing for such verification, the Secretary shall establish procedures to
				ensure such compliance with respect to each grantee, and shall report to the
				Congress with respect to the compliance of each grantee, at each of the
				following times:
								(I)Not later than 60
				days after execution of the grant agreement under this section for the
				grantee.
								(II)Upon completion of
				the revitalization plan of the grantee.
								(C)Identification
				of green buildings rating systems and levels
							(i)In
				generalFor purposes of this paragraph, the Secretary shall
				identify rating systems and levels for green buildings that the Secretary
				determines to be the most likely to encourage a comprehensive and
				environmentally-sound approach to ratings and standards for green buildings.
				The identification of the ratings systems and levels shall be based on the
				criteria specified in clause (ii), shall identify the highest levels the
				Secretary determines are appropriate above the minimum levels required under
				the systems selected. Within 90 days of the completion of each study required
				by clause (iii), the Secretary shall review and update the rating systems and
				levels, or identify alternative systems and levels for purposes of this
				paragraph, taking into account the conclusions of such study.
							(ii)CriteriaIn
				identifying the green rating systems and levels, the Secretary shall take into
				consideration—
								(I)the ability and
				availability of assessors and auditors to independently verify the criteria and
				measurement of metrics at the scale necessary to implement this
				paragraph;
								(II)the ability of
				the applicable ratings system organizations to collect and reflect public
				comment;
								(III)the ability of
				the standards to be developed and revised through a consensus-based
				process;
								(IV)An evaluation of the robustness of the
				criteria for a high-performance green building, which shall give credit for
				promoting—
									(aa)efficient and
				sustainable use of water, energy, and other natural resources;
									(bb)use
				of renewable energy sources;
									(cc)improved indoor and outdoor environmental
				quality through enhanced indoor and outdoor air quality, thermal comfort,
				acoustics, outdoor noise pollution, day lighting, pollutant source control,
				sustainable landscaping, and use of building system controls and low- or
				no-emission materials, including preference for materials with no added
				carcinogens that are classified as Group 1 Known Carcinogens by the
				International Agency for Research on Cancer; and
									(dd)such other
				criteria as the Secretary determines to be appropriate; and
									(V)national
				recognition within the building industry.
								(iii)5-year
				evaluationAt least once every five years, the Secretary shall
				conduct a study to evaluate and compare available third-party green building
				rating systems and levels, taking into account the criteria listed in clause
				(ii).
							(D)Applicability
				and updating of standards
							(i)ApplicabilityExcept
				as provided in clause (ii) of this subparagraph, the national Green Communities
				criteria checklist and green building rating systems and levels referred to in
				clauses (i) and (ii) of subparagraph (A) that are in effect for purposes of
				this paragraph are such checklist systems, and levels as in existence upon the
				date of the enactment of the Green Resources
				for Energy Efficient Neighborhoods Act of 2008.
							(ii)UpdatingThe
				Secretary may, by regulation, adopt and apply, for purposes of this paragraph,
				future amendments and supplements to, and editions of, the national Green
				Communities criteria checklist, any standard or standards that the Secretary
				has determined to be substantially equivalent to such checklist, and the green
				building ratings systems and levels identified by the Secretary pursuant to
				subparagraph
				(C).
							.
			(b)Selection
			 criteria; graded componentSection 24(e)(2) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437v(e)(2)) is amended—
				(1)in subparagraph
			 (K), by striking and at the end;
				(2)by redesignating
			 subparagraph (L) as subparagraph (M); and
				(3)by inserting after
			 subparagraph (K) the following new subparagraph:
					
						(L)the extent to which the proposed
				revitalization plan—
							(i)in
				the case of residential construction, complies with the nonmandatory items of
				the national Green Communities criteria checklist identified in paragraph
				(4)(A)(i), or any substantially equivalent standard or standards as determined
				by the Secretary, but only to the extent such compliance exceeds the compliance
				necessary to accumulate the number of points required under such paragraph;
				and
							(ii)in
				the case of non-residential construction, complies with the components of the
				green building rating systems and levels identified by the Secretary pursuant
				to paragraph (4)(C), but only to the extent such compliance exceeds the minimum
				level required under such systems and levels;
				and
							.
				20.Community
			 Reinvestment Act credits for energy efficient mortgages and green building
			 effortsSection 804 of the
			 Community Reinvestment Act of 1977 (12 U.S.C. 2903) is amended by adding at the
			 end the following new subsection:
			
				(d)Energy efficient
				mortgages and green building efforts
					(1)EvaluationIn assessing and taking into account, under
				subsection (a), the record of a financial institution, the appropriate Federal
				financial supervisory agency shall consider, as a factor, capital investments,
				loan participation, and other ventures undertaken by the institution to support
				or enable—
						(A)the use of energy
				efficient and energy improvement mortgages by low-income, first-time, and other
				homebuyers;
						(B)compliance of housing with the energy
				efficiency requirements under section 2 of the
				Green Resources for Energy Efficient
				Neighborhoods Act of 2008 and with the energy efficiency and
				conservation standards, and the green building standards, under section 2(b) of
				such Act;
						(C)neighborhood
				planning in a manner that is consistent with environmental regulations, plans,
				and tree ordinances;
						(D)green building principles that increase the
				efficiency of buildings and their use of energy, water, and materials, and
				minimize building impacts on human health and the environment, through better
				siting, design, construction, operation, maintenance, and specification of
				materials that have no added known carcinogens that are classified as Group 1
				Known Carcinogens by the International Agency for Research on Cancer and whose
				manufacturing processes are exempt from Environmental Protection Agency
				regulations limiting manufacturing emissions of hazardous air pollutants listed
				in section 112(b) of the Clean Air Act (42 U.S.C. 7412(b)), especially
				hazardous air pollutants that are classified as such Group 1 Known
				Carcinogens;
						(E)generation and
				distribution of renewable energy;
						(F)creation of employment opportunities in
				positions that involve the design, manufacture, installation, operation, or
				maintenance of renewable energy and energy efficiency technologies and
				landscaping or by companies or organizations whose mission or purpose is to
				improve environmental quality; or
						(G)funding for
				energy-conserving and clean energy technologies.
						(2)Technical
				assistanceTo encourage and facilitate activities described in
				subparagraphs (A) through (F) of paragraph (1), each appropriate Federal
				financial supervisory agency, the Secretary of Energy, the Secretary of Housing
				and Urban Development, and the Secretary of Agriculture shall make available
				and provide technical assistance to financial institutions in carrying out or
				providing such
				activities.
					.
		21.Consideration of
			 energy-efficiency improvements in appraisals
			(a)Appraisals in
			 connection with federally related transactions
				(1)RequirementSection 1110 of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3339) is
			 amended—
					(A)in paragraph (1),
			 by striking and at the end;
					(B)by redesignating
			 paragraph (2) as paragraph (3); and
					(C)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)that such appraisals be performed in
				accordance with appraisal standards that require, in determining the value of a
				property, consideration of any renewable energy sources for, or
				energy-efficiency or energy-conserving improvements or features of, the
				property;
				and
							.
					(2)Revision of
			 appraisal standardsEach
			 Federal financial institutions regulatory agency shall, not later than 6 months
			 after the date of the enactment of this Act, revise its standards for the
			 performance of real estate appraisals in connection with federally related
			 transactions under the jurisdiction of the agency to comply with the
			 requirement under the amendments made by paragraph (1) of this subsection.
				(b)Appraiser
			 certification and licensing requirementsSection 1116 of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3345) is
			 amended—
				(1)in
			 subsection (a), by inserting before the period at the end the following:
			 , and meets the requirements established pursuant to subsection (f) for
			 qualifications regarding consideration of any renewable energy sources for, or
			 energy-efficiency or energy-conserving improvements or features of, the
			 property;
				(2)in subsection (c),
			 by inserting before the period at the end the following, , which shall
			 include compliance with the requirements established pursuant to subsection (f)
			 regarding consideration of any renewable energy sources for, or
			 energy-efficiency or energy-conserving improvements or features of, the
			 property;
				(3)in subsection (e),
			 by striking The and inserting Except as provided in
			 subsection (f), the; and
				(4)by adding at the
			 end the following new subsection:
					
						(f)Requirements for
				appraisers regarding energy-efficiency featuresThe Appraisal Subcommittee shall establish
				requirements for State certification of State certified real estate appraisers
				and for State licensing of State licensed appraisers, to ensure that appraisers
				consider and are qualified to consider, in determining the value of a property,
				any renewable energy sources for, or energy-efficiency or energy-conserving
				improvements or features of, the
				property.
						.
				(c)Guidelines for
			 appraising photovoltaic measures and training of
			 appraisersSection 1122 of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 3351) is amended by adding at
			 the end the following new subsection:
				
					(g)Guidelines for
				appraising photovoltaic measures and training of appraisersThe Appraisal Subcommittee shall, in
				consultation with the Secretary of Housing and Urban Development, the Federal
				National Mortgage Association, and the Federal Home Loan Mortgage Corporation,
				establish specific guidelines for—
						(1)appraising off-
				and on-grid photovoltaic measures for compliance with the appraisal standards
				prescribed pursuant to section 1110(2);
						(2)requirements under
				section 1116(f) for certification of State certified real estate appraisers and
				for State licensing of State licensed appraisers, to ensure that appraisers
				consider, and are qualified to consider, such photovoltaic measures in
				determining the value of a property; and
						(3)training of
				appraisers to meet the requirements established pursuant to paragraph (2) of
				this
				subsection.
						.
			22.Assistance for
			 Housing Assistance CouncilThe
			 Secretary of Housing and Urban Development shall require the Housing Assistance
			 Council—
			(1)to
			 encourage each organization that receives assistance from the Council with any
			 amounts made available from the Secretary of Housing and Urban Development to
			 provide that any structures and buildings developed or assisted under projects,
			 programs, and activities funded with such amounts complies with the energy
			 efficiency requirements under section 2(a) of the
			 Green Resources for Energy Efficient
			 Neighborhoods Act of 2008; and
			(2)to
			 establish incentives to encourage each such organization to provide that any
			 such structures and buildings comply with the energy efficiency and
			 conservation standards, and the green building standards, under section 2(b) of
			 such Act.
			23.Rural housing
			 and economic development assistanceThe Secretary of Housing and Urban
			 Development shall—
			(1)encourage each tribe, agency, organization,
			 corporation, and other entity that receives any assistance from the Office of
			 Rural Housing and Economic Development of the Department of Housing and Urban
			 Development to provide that any structures and buildings developed or assisted
			 under activities funded with such amounts complies with the energy efficiency
			 requirements under section 2(a) of the Green
			 Resources for Energy Efficient Neighborhoods Act of 2008;
			 and
			(2)establish
			 incentives to encourage each such tribe, agency, organization, corporation, and
			 other entity to provide that any such structures and buildings comply with the
			 energy efficiency and conservation standards, and the green building standards,
			 under section 2(b) of such Act.
			24.Revolving fund
			 for loans to States and Indian tribes to carry out renewable energy sources
			 activities
			(a)Establishment of
			 FundThere is established in the Treasury of the United States a
			 revolving fund, to be known as the Alternative Energy Sources State
			 Revolving Fund.
			(b)CreditsThe
			 Fund shall be credited with—
				(1)any amounts
			 appropriated to the Fund pursuant to subsection (g);
				(2)any amounts of
			 principal and interest from loan repayments received by the Secretary pursuant
			 to subsection (d)(7); and
				(3)any interest
			 earned on investments of amounts in the Fund pursuant to subsection (e).
				(c)Expenditures
				(1)In
			 generalSubject to paragraph (2), on request by the Secretary of
			 Housing and Urban Development, the Secretary of the Treasury shall transfer
			 from the Fund to the Secretary such amounts as the Secretary determines are
			 necessary to provide loans under subsection (d)(1).
				(2)Administrative
			 expensesOf the amounts in the Fund, not more than 5 percent
			 shall be available for each fiscal year to pay the administrative expenses of
			 the Department of Housing and Urban Development to carry out this
			 section.
				(d)Loans to States
			 and Indian tribes
				(1)In
			 generalThe Secretary shall
			 use amounts in the Fund to provide loans to States and Indian tribes to provide
			 incentives to owners of single-family and multifamily housing, commercial
			 properties, and public buildings to provide—
					(A)renewable energy sources for such
			 structures, such as wind, wave, solar, biomass, or geothermal energy sources,
			 including incentives to companies and business to change their source of energy
			 to such renewable energy sources and for changing the sources of energy for
			 public buildings to such renewable energy sources;
					(B)energy efficiency
			 and energy conserving improvements and features for such structures; or
					(C)infrastructure
			 related to the delivery of electricity and hot water for structures lacking
			 such amenities.
					(2)EligibilityTo be eligible to receive a loan under this
			 subsection, a State or Indian tribe, through an appropriate State or tribal
			 agency, shall submit to the Secretary an application at such time, in such
			 manner, and containing such information as the Secretary may require.
				(3)Criteria for
			 approvalThe Secretary may
			 approve an application of a State or Indian tribe under paragraph (2) only if
			 the Secretary determines that the State or tribe will use the funds from the
			 loan under this subsection to carry out a program to provide incentives
			 described in paragraph (1) that—
					(A)requires that any such renewable energy
			 sources, and energy efficiency and energy conserving improvements and features,
			 developed pursuant to assistance under the program result in compliance of the
			 structure so improved with the energy efficiency requirements under section
			 2(a) of the Green Resources for Energy
			 Efficient Neighborhoods Act of 2008; and
					(B)includes such compliance and audit
			 requirements as the Secretary determines are necessary to ensure that the
			 program is operated in a sound and effective manner.
					(4)PreferenceIn making loans during each fiscal year,
			 the Secretary shall give preference to States and Indian tribes that have not
			 previously received a loan under this subsection.
				(5)Maximum
			 amountThe aggregate outstanding principal amount from loans
			 under this subsection to any single State or Indian tribe may not exceed
			 $500,000,000.
				(6)Loan
			 termsEach loan under this
			 subsection shall have a term to maturity of not more than 10 years and shall
			 bear interest at annual rate, determined by the Secretary, that shall not
			 exceed interest rate charged by the Federal Reserve Bank of New York to
			 commercial banks and other depository institutions for very short-term loans
			 under the primary credit program, as most recently published in the Federal
			 Reserve Statistical Release on selected interest rates (daily or weekly), and
			 commonly referred to as the H.15 release, preceding the date of a determination
			 for purposes of applying this paragraph.
				(7)Loan
			 repaymentThe Secretary shall
			 require full repayment of each loan made under this section.
				(e)Investment of
			 Amounts
				(1)In
			 generalThe Secretary of the Treasury shall invest such amounts
			 in the Fund that are not, in the judgment of the Secretary of the Treasury,
			 required to meet needs for current withdrawals.
				(2)Obligations of
			 United StatesInvestments may be made only in interest-bearing
			 obligations of the United States.
				(f)Reports
				(1)Reports to
			 SecretaryFor each year
			 during the term of a loan made under subsection (d), the State or Indian tribe
			 that received the loan shall submit to the Secretary a report describing the
			 State or tribal alternative energy sources program for which the loan was made
			 and the activities conducted under the program using the loan funds during that
			 year.
				(2)Report to
			 CongressNot later than September 30 of each year that loans made
			 under subsection (d) are outstanding, the Secretary shall submit a report to
			 the Congress describing the total amount of such loans provided under
			 subsection (d) to each eligible State and Indian tribe during the fiscal year
			 ending on such date, and an evaluation on effectiveness of the Fund.
				(g)Authorization of
			 AppropriationsThere is authorized to be appropriated to the Fund
			 $5,000,000,000.
			(h)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)Indian
			 tribeThe term Indian
			 tribe has the meaning given such term in section 4 of the Native
			 American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C.
			 4103).
				(2)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(3)StateThe
			 term State means each of the several States, the Commonwealth of
			 Puerto Rico, the District of Columbia, the Commonwealth of the Northern Mariana
			 Islands, Guam, the Virgin Islands, American Samoa, the Trust Territories of the
			 Pacific, or any other possession of the United States.
				25.Green banking
			 centers
			(a)Insured
			 depository institutionsSection 8 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1818) by adding at the end the following new subsection:
				
					(x)Green
				banking centers
						(1)In
				generalThe Federal banking
				agencies shall prescribe guidelines encouraging the establishment and
				maintenance of green banking centers by insured depository
				institutions to provide any consumer who seeks information on obtaining a
				mortgage, home improvement loan, or home equity loan with additional
				information on—
							(A)obtaining an home
				energy rating or audit for the residence for which such mortgage or loan is
				sought;
							(B)obtaining financing for cost-effective
				energy-saving improvements to such property; and
							(C)obtaining beneficial terms for any mortgage
				or loan, or qualifying for a larger mortgage or loan, secured by a residence
				which meets or will meet energy-efficiency standards.
							(2)Information and
				referralsThe information made available to consumers under
				paragraph (1) may include—
							(A)information on obtaining a home energy
				rating and contact information on qualified energy raters in the area of the
				residence;
							(B)information on the secondary market
				guidelines that permit lenders to provide more favorable terms by allowing
				lenders to increase the ratio on debt-to-income requirements or to use the
				projected utility savings as a compensating factor;
							(C)information including eligibility
				information about, and contact information for, any conservation or renewable
				energy programs, grants, or loans offered by the Secretary of Housing and Urban
				Development, including the Energy Efficient Mortgage Program;
							(D)information including eligibility
				information about, and contact information for, any conservation or renewable
				energy programs, grants, or loans offered for qualified military personal,
				reservists, and veterans by the Secretary of Veterans Affairs;
							(E)information about, and contact information
				for, the Office of Efficiency and Renewable Energy at the Department of Energy,
				including the weatherization assistance program;
							(F)information about, and contact information
				for, the Energy Star Program of the Environmental Protection Agency;
							(G)information from,
				and contact information for, the Federal Citizen Information Center of the
				General Services Administration on energy efficient mortgages and loans, home
				energy rating systems, and the availability of energy efficient mortgage
				information from a variety of Federal agencies; and
							(H)such other
				information as the agencies or the insured depository institution may determine
				to be appropriate or
				useful.
							.
			(b)Insured credit
			 unionsSection 206 of the Federal Credit Union Act (12 U.S.C.
			 1786) is amended by adding at the end the following new subsection:
				
					(x)Green
				banking centers
						(1)In
				generalThe Board shall
				prescribe guidelines encouraging the establishment and maintenance of
				green banking centers by insured credit unions to provide any
				member who seeks information on obtaining a mortgage, home improvement loan, or
				home equity loan with additional information on—
							(A)obtaining an home
				energy rating or audit for the residence for which such mortgage or loan is
				sought;
							(B)obtaining financing for cost-effective
				energy-saving improvements to such property; and
							(C)obtaining beneficial terms for any mortgage
				or loan, or qualifying for a larger mortgage or loan, secured by a residence
				which meets or will meet energy-efficiency standards.
							(2)Information and
				referralsThe information made available to members under
				paragraph (1) may include—
							(A)information on obtaining a home energy
				rating and contact information on qualified energy raters in the area of the
				residence;
							(B)information on the secondary market
				guidelines that permit lenders to provide more favorable terms by allowing
				lenders to increase the ratio on debt-to-income requirements or to use the
				projected utility savings as a compensating factor;
							(C)information including eligibility
				information about, and contact information for, any conservation or renewable
				energy programs, grants, or loans offered by the Secretary of Housing and Urban
				Development, including the Energy Efficient Mortgage Program;
							(D)information including eligibility
				information about, and contact information for, any conservation or renewable
				energy programs, grants, or loans offered for qualified military personal,
				reservists, and veterans by the Secretary of Veterans Affairs;
							(E)information about, and contact information
				for, the Office of Efficiency and Renewable Energy at the Department of Energy,
				including the weatherization assistance program;
							(F)information from,
				and contact information for, the Federal Citizen Information Center of the
				General Services Administration on energy efficient mortgages and loans, home
				energy rating systems, and the availability of energy efficient mortgage
				information from a variety of Federal agencies; and
							(G)such other
				information as the Board or the insured credit union may determine to be
				appropriate or
				useful.
							.
			
